DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/15/2021 is acknowledged.
Newly submitted Claims 23 & 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 23 & 24 are directed to a pump system with interchangeable parts --the first, second, and third upper housing assemblies--, which are not compatible with Claim 1, even though they depend on Claim 1.  Applicant elected Group I, from the 01/14/2021 Requirement for Restriction, which is directed to a final product comprised of a head with a plurality of inlet chambers and a center outlet chamber.  Claims 23 & 24, which contain the subject matter of unelected Group II, describe interchangeable upper housing assemblies which also contain a plurality of inlet chambers and a center outlet chamber.  Once the interchangeable assemblies with a plurality of inlet chambers and a center outlet chamber replaced the original inlet chambers and center outlet chamber, Claims 23 & 24 would no longer contain all of the structure of Claim 1.  Additionally, the subject matter of Claims 23 & 24, as Group II, was shown to be restrictable from the originally presented Claim 1.
Since applicant elected Group I from the originally presented invention, the invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 23 & 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The Amendment filed 03/15/2021 has been entered.  Claims 1-12 & 22-24 are pending in the application.  Claims 13-21 are cancelled.  Claims 23 & 24 are entered as “New”.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both bypass spring and micro-switch.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 148.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claims 9-24 been renumbered 8-23, respectively, since Claim 8 was never presented by Applicant.

Claims 1-7, & renumbered 8-11 & 21 are objected to because of the following informalities:
Claim 1, Lines 4-5, the term “the plurality of chambers” should read --the plurality of inlet chambers--
Claim 1, Lines 7-8, the limitation “a plurality of inlet valves, wherein each of the inlet chambers includes an associated inlet valve” should read --a plurality of inlet valves, wherein each of the inlet chambers includes an associated inlet valve of the plurality of inlet valves--
Renumbered Claim 9, Line 1, the phrase “wherein head” should read --wherein the head--
Renumbered Claim 21, Lines 4-5, the term “the plurality of chambers” should read --the plurality of inlet chambers--
Renumbered Claim 21, Lines 6-7, the limitation “a plurality of inlet valves, wherein each of the inlet chambers includes an associated inlet valve” should read --a plurality of inlet valves, wherein each of the inlet chambers includes an associated inlet valve of the plurality of inlet valves--


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, & renumbered 8-11 & 21 (see Claim Objection above) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “a single shutoff valve controlling fluid flow to the center outlet chamber”, in Line 10, is indefinite.  First, when viewing instant application Figures 4 & 7-10, it appears the shutoff valve 128 controls fluid flow from the center outlet chamber 202, not to the center outlet chamber 202 as claimed in the limitation.  For the purpose of examination, the limitation will be interpreted as a single shutoff valve controlling fluid flow from the center outlet chamber.  Second, regardless of the direction of fluid flow, it is not clear which pressure is used to determine when the shutoff switch actuates the shutoff valve.  The instant application specification Page 11 states the shutoff valve 128 is controlled by a shutoff switch 140, which is how the shutoff valve controls fluid flow to or from the center outlet chamber 202.  The shutoff switch is comprised of a housing base 144, a switch lever 142, a spring 146, a micro-switch 160 (it appears micro-switch should be labeled as Element 148, when referencing instant application Figure 6), and an adjustment screw 152; all of which is housed in housing 150.  Page 11 continues to discuss how the shutoff pressure may be adjusted via screw 152.  However, the instant application specification does not appear to identify which pressure in the pump is used 
As to Claim 4, the term, “the plunger”, lacks antecedent basis.  Additionally, since the term is written in a manner which is commonly used to indicate the term has been previously defined or claimed, it is not clear if Applicant intended for Claim 4 to be dependent on Claim 1, as written, or on Claim 2, which positively claims a plunger.  For the purpose of examination, the limitation will be interpreted as the diaphragm pump of Claim 1, wherein a plunger comprises a stem, the stem including a recess receiving a spring.
As to Claim 5, the term, “the plunger”, lacks antecedent basis.  Additionally, since the term is written in a manner which is commonly used to indicate the term has been previously defined or claimed, it is not clear if Applicant intended for Claim 5 to be dependent on Claim 1, as written, or on Claim 2, which positively claims a plunger.  For the purpose of examination, the limitation will be interpreted as the diaphragm pump of Claim 1, wherein a plunger comprises a head with an oval cross section and a stem connected to the head, the stem including a recess receiving a spring.
As to Renumbered Claim 8, the limitation, “the pump comprises three inlet chambers”, is indefinite.  It is not clear if the three inlet chambers, as defined in renumbered Claim 8, are the same inlet chambers as the plurality of inlet chambers defined in Claim 1.  For the purpose of 
As to Renumbered Claim 9, the limitation, “head comprises three inlet chambers arranged in a triangular configuration with the central outlet chamber intermediate the three inlet chambers”, is indefinite.  It is not clear if the three inlet chambers, as defined in renumbered Claim 9, are the same inlet chambers as the plurality of inlet chambers defined in Claim 1.  For the purpose of examination, they will be considered the same inlet chambers, where Claim 9 limits the plurality of inlet chambers to just three inlet chambers.
As to Renumbered Claim 21, the limitation “a single shutoff valve controlling fluid flow to the center outlet chamber”, in Line 9, is indefinite.  First, when viewing instant application Figures 4 & 7-10, it appears the shutoff valve 128 controls fluid flow from the center outlet chamber 202, not to the center outlet chamber 202 as claimed in the limitation.  For the purpose of examination, the limitation will be interpreted as a single shutoff valve controlling fluid flow from the center outlet chamber.  Second, regardless of the direction of fluid flow, it is not clear which pressure is used to determine when the shutoff switch actuates the shutoff valve.  The instant application specification Page 11 states the shutoff valve 128 is controlled by a shutoff switch 140, which is how the shutoff valve controls fluid flow to or from the center outlet chamber 202.  The shutoff switch is comprised of a housing base 144, a switch lever 142, a spring 146, a micro-switch 160 (it appears micro-switch should be labeled as Element 148, when referencing instant application Figure 6), and an adjustment screw 152; all of which is housed in housing 150.  Page 11 continues to discuss how the shutoff pressure may be adjusted via screw 152.  However, the instant application specification does not appear to identify which pressure in the pump is used to determine when the shutoff switch 160 (148) opens or closes shutoff valve 128.  Whereas instant application Figures 2 & 6 appear to show each of the described components, each of the figures are exploded views, so they do now show how each of the components interact with each other.  Figure 2, in particular, appears to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, & renumbered 8-11 & 21 (see Claim Objection above) are rejected under 35 U.S.C. 103 as being unpatentable over Meza (U.S. Patent 6,048,183) which incorporates by reference (Column 1, Lines 6-12) Hartley (U.S. Patent 4,153,391), in view of Zimmerman (U.S. Patent 5,476,367).
As to Claim 1, Meza teaches a diaphragm pump (11) comprising: a head (17) comprising (as shown in Figure 4) an inlet port (19) and an outlet port (21) and defining an inlet side (each of the structural elements of the inlet to the pump which allow for fluid communication from and including inlet 19 to and including chambers 94) including a plurality of inlet chambers (94, as shown in Figure 1; Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist); and an outlet side (each of the structural elements of the outlet within the pump which allow for fluid communication from and including outlet 85 to and including outlet port 21) having a center outlet chamber (91/101; Figure 4 
Meza teaches a single bypass valve, but is silent on the specific structure of the bypass valve, so does not explicitly teach the bypass valve is in fluid communication between the center outlet chamber and the inlet side.
Zimmerman describes a wobble plate actuated diaphragm pump, and teaches a single bypass valve (141 comprised of the elements in Column 5, Lines 16-36) in fluid communication between (Column 5, Lines 16-36) the center outlet chamber (125; shown in Figure 2 in the center of the pump) and the inlet side (91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the bypass valve, as taught by Zimmerman, in the pump, as taught by Meza, to control the pressure in the outlet chamber (Column 5, Lines 16-36).
As to Claim 2, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the single shutoff valve (Meza 23) comprising a plunger (see Meza Figure 1 below) extending into (as shown in Meza Figure 1) the center outlet chamber (Meza 91/101).

    PNG
    media_image1.png
    639
    862
    media_image1.png
    Greyscale

Meza Figure 1, Modified by Examiner

As to Claim 4, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach a plunger (as shown in Meza Figure 1 in the Claim 2 rejection above) comprises a stem (see Meza Figure 1 below), the stem (see Meza Figure 1 below) including a recess (see Meza Figure 1 in Claim 2 rejection above) receiving a spring (as shown in Meza Figure 1).

    PNG
    media_image2.png
    617
    516
    media_image2.png
    Greyscale

Meza Figure 1, Modified by Examiner

As to Renumbered Claim 8, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the pump (Meza 11) comprises three inlet chambers (Meza 94, as shown in Meza Figures 1 & 4; Meza Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist).
As to Renumbered Claim 9, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the head (Meza 17) comprises three (as shown in Meza Figures 1 & 4; Meza Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist) inlet chambers (Meza 94) arranged in a triangular configuration (as shown in Meza Figure 4 below) with the central outlet chamber (Meza 91/101) intermediate (as shown in Meza Figures 1/4) the three inlet chambers (Meza 94).

    PNG
    media_image3.png
    374
    727
    media_image3.png
    Greyscale

Meza Figure 4, Modified by Examiner

As to Renumbered Claim 10, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach a wobbler device (Meza 49) actuating (see end of paragraph for clarification) the inlet valves (Meza 87).  As Meza wobble plate 49 rotates, wobble plate 49 will move Meza pumping member 37 of Meza diaphragm 33 into and out of Meza chambers 94.  This action will increase and decrease the volume of Meza chambers 94, actuating Meza inlet valves 87 in the process.  See Meza Column 7, Lines 41-50.
As to Renumbered Claim 11, Meza, as modified, teaches all the limitations of Claim 1, and Meza appears to teach a switch to the top of, and as part of, shutoff valve 23 in Meza 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the switch, as taught by Hartley, in conjunction with the shutoff valve, as taught by Meza, since Meza incorporates Hartley by reference and to control the outlet (133) pressure (gauged by the pressure in chamber 139) by energizing and de-energizing the motor (Column 6, Lines 54-59).
As to Renumbered Claim 21, Meza teaches a head (17) for a diaphragm pump (11); the head (17) comprising (as shown in Figure 4): an inlet port (19) and an outlet port (21) and defining an inlet side (each of the structural elements of the inlet to the pump which allow for fluid communication from and including inlet 19 to and including chambers 94) including a plurality of inlet chambers (94, as shown in Figure 1; Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist); and an outlet side (each of the structural elements of the outlet within the pump which allow for fluid communication from and including outlet 85 to and including outlet port 21) having a center outlet chamber (91/101; Figure 4 shows outlet chamber 91/101 centrally located in pump 11) intermediate (as shown in Figures 1/4) the plurality of chambers (81); a plurality of inlet valves (87), wherein each of the inlet chambers (81) includes (Column 5, Lines 42-44 states each of the diaphragm regions are identical) an associated inlet valve (87); a single shutoff valve (23) controlling fluid flow to (Column 4, Lines 28-33, states the shutoff valve 23 shuts off the motor when the pump discharge pressure rises above a predetermined level, so the shutoff valve controls fluid to outlet chamber 101 by shutting off the motor) the center outlet chamber (91/101); a single bypass valve (Column 7, Lines 51-53 state a bypass valve can be used between the outlet and the inlet to control excess pressure).

Zimmerman describes a wobble plate actuated diaphragm pump, and teaches a single bypass valve (141 comprised of the elements in Column 5, Lines 16-36) in fluid communication between (Column 5, Lines 16-36) the center outlet chamber (125; shown in Figure 2 in the center of the pump) and the inlet side (91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the bypass valve, as taught by Zimmerman, in the pump, as taught by Meza, to control the pressure in the outlet chamber (Column 5, Lines 16-36).

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meza, which incorporates by reference Hartley, in view of Zimmerman, further in view of Moen (U.S. Patent 8,752,629).
As to Claim 3, Meza, as modified, teaches all the limitations of Claims 1 & 2, but is silent on the cross-sectional shape of the plunger, so does not explicitly teach the plunger comprises an oval cross section.
Moen describes a valve assembly for regulating fluid flow, and teaches the plunger (212) comprises an oval cross section (Column 4, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the plunger, as taught by Meza, with an oval cross-section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of 
As to Claim 5, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach a plunger (as shown in Meza Figure 1 in the Claim 2 rejection above) comprises a head (as shown in Meza Figure 1) with an oval cross section and a stem (as shown in Meza Figure 1 in the Claim 4 rejection above) connected to (as shown in Meza Figure 1) the head (as shown in Meza Figure 1), the stem (as shown in Meza Figure 1 in the Claim 4 rejection above) including a recess (see Meza Figure 1 in Claim 2 rejection above) receiving a spring (as shown in Meza Figure 1 in the Claim 4 rejection above).
Meza is silent on the cross-sectional shape of the plunger, so does not explicitly teach the plunger head comprises an oval cross section.
Moen describes a valve assembly for regulating fluid flow, and teaches the plunger (212) head comprises an oval cross section (Column 4, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the plunger, as taught by Meza, with an oval cross-section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the plunger without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)




Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meza which incorporates by reference Hartley, in view of Zimmerman, further in view of Kimberlin (U.S. PGPub 2017/0204847).
As to Claim 6, Meza, as modified, teaches all the limitations of Claim 1, but does not teach the single shutoff valve and the single bypass valve have adjustable pressure set points.
Kimberlin describes a variable spring/piston actuated valve for a pump, and teaches the use of a screw 34 to adjust the preload in spring 30 (Paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention use an adjustment screw to vary the preload, as taught by Kimberlin, of the shutoff spring (as shown in Meza Figure 1) and the bypass valve spring (Zimmerman 147, as shown in Zimmerman Figure 9), as taught by Meza, as modified, to vary the bias of the spring (Paragraph 0007) changing the required pressure points to actuate each respective valve.
As to Claim 7, Meza, as modified, teaches all the limitations of Claims 1 & 6, and continues to teach the pressure set points are independently adjustable.  Since each of the preloads in the respective springs of the shutoff valve and the bypass valve are adjusted, one of ordinary skill in the art would conclude the pressure set points are independently adjustable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nolte (U.S. Patent 5,450,987) and Wanner (U.S. Patent 3,775,030) both describe wobble plate actuated diaphragm pumps with bypass and shutoff valves.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746